Citation Nr: 1243156	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a low back disability as new and material evidence had not been received.

The RO in Albuquerque, New Mexico currently has jurisdiction over the Veteran's claim.

In March and December 2008, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned at the RO, respectively.  Transcripts of these hearings have been associated with his claims folder.

In August 2009, the Board denied the petition to reopen the claim of service connection for a low back disability as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2011, the Board granted the petition to reopen the claim of service connection for a low back disability and remanded the underlying claim for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
As noted by the Board in its November 2011 decision and remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In November 2012, the Veteran submitted additional records of treatment for back problems from Dr. Southward dated in August 2012.  The most recent treatment record reflects that he was scheduled for a follow up appointment to assess the status of his back disability.  However, there are no more recent treatment records from Dr. Southward in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional relevant private treatment records that have not yet been obtained.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional treatment records from Dr. Southward.  Thus, a remand is necessary to attempt to obtain any additional relevant records from this physician.

Moreover, the Veteran was afforded a VA examination in December 2011 and an opinion was obtained as to the etiology of his current low back disability.  After any additional relevant treatment records are obtained, the examiner who provided the December 2011 opinion should be afforded the opportunity to review the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability from Dr. Southward.  All efforts to obtain such records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the December 2011 VA examination to review the claims file, including this remand and any relevant records contained in the Virtual VA system, and provide an opinion as to the etiology of the Veteran's current low back disability.
The opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since June 2005) had its onset in service, is related to his back problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should acknowledge and comment on all low back diagnoses provided since June 2005, all of the Veteran's documented back problems in service, his post-service back injuries, and the reports of back symptoms in the years since service.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the December 2011 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran should be afforded a new VA examination to obtain the necessary opinion.

3.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



